Exhibit 10.33

MEADWESTVACO CORPORATION

MEADWESTVACO CORPORATION DEFERRED INCOME PLAN

Effective January 1, 2003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 . INTRODUCTION

   1

1.01.

   History of the Plan    1

1.02.

   Purposes of the Plan    1

1.03.

   Effective Date    2

ARTICLE 2 . DEFINITIONS AND CONSTRUCTION

   2

2.01.

   Definitions    2

2.02.

   Construction    5

ARTICLE 3 . ELIGIBILITY AND PARTICIPATION

   5

3.01.

   Eligibility    5

3.02.

   Participation    5

ARTICLE 4 . CONTRIBUTIONS TO PARTICIPANTS’ ACCOUNTS

   6

4.01.

   Eligible Employee Deferrals    6

4.02.

   Rollover Contributions    7

4.03.

   Employer Non-Qualified Matching Contributions    7

4.04.

   Restorative Matching Contribution    7

4.05.

   Discretionary Employer Contributions    8

4.06.

   Timing For Crediting of Contributions    8

ARTICLE 5 . INVESTMENTS AND ACCOUNTS

   8

5.01.

   Funding Policy and Establishment of Book-Entry Investment Funds    8

5.02.

   Participant Allocation of Accounts Among Book-Entry Investment Funds    8

5.03.

   Change in Allocation    9

5.04.

   Valuation of Investment Funds    9

5.05.

   Sub-Accounts    10

5.06.

   Risk of Loss    10

5.07.

   Interests in the Plan    10

5.08.

   Special Provisions Applicable to the Company Stock Portion of the Plan    11

ARTICLE 6 . VESTING

   12

6.01.

   Vesting    12

ARTICLE 7 . SCHEDULED DISTRIBUTIONS

   12

7.01.

   Scheduled Distribution Election Process    12

7.02.

   Types of Scheduled Distributions    12

7.03.

   Form of Payment of Scheduled Distributions    14

ARTICLE 8 . UNSCHEDULED DISTRIBUTIONS AND PAYMENTS UPON DEATH

   15

8.01.

   Hardship Distribution.    15



--------------------------------------------------------------------------------

8.02.

   Other Unscheduled Distributions.    16

8.03.

   Form of Payment of Unscheduled Distributions    16

8.04.

   Payments Upon Death    16

8.05.

   Designation of Beneficiary    17

Article 9 . Plan Administration

   17

9.01.

   Plan Administrator    17

9.02.

   Delegation and Employment of Agents    17

9.03.

   Incorporation of Certain Provisions of ERISA    18

9.04.

   Interpretations    18

9.05.

   Discretionary Acts    18

9.06.

   Elections and Designations    18

9.07.

   Claims    18

9.08.

   Postponement of Action    18

Article 10 . Amendment and Termination of Plan

   19

10.01.

   Amendment of the Plan    19

10.02.

   Termination of the Plan    19

10.03.

   Design Decisions    19

Article 11 . Miscellaneous Provisions

   20

11.01.

   Employment Rights Not Affected by Plan    20

11.02.

   Integration Clause    20

11.03.

   Doubt as to Identity    20

11.04.

   Payment Medium    21

11.05.

   Liability Limited    21

11.06.

   Overpayments    21

11.07.

   Incapacity and Minor Status    21

11.08.

   Assignment and Liens    21

11.09.

   Withholding Taxes    21

11.10.

   Titles and Headings Not to Control    22

11.11.

   Notice of Process    22

11.12.

   Plan Expenses    22

11.13.

   Governing Law and Limitation on Actions    22

11.14.

   Forum Selection Clause    22

11.15.

   Severability    23

11.16.

   Complete Statement of Plan    23



--------------------------------------------------------------------------------

Exhibit A

ARTICLE 1. INTRODUCTION

 

1.01. HISTORY OF THE PLAN

 

(a) Immediately before January 1, 2003, two operating subsidiaries of
MeadWestvaco (The Mead Corporation and Westvaco Corporation) sponsored a total
of four non-qualified defined contribution plans for their eligible employees.
These plans were then known as (1) the Westvaco Corporation Deferred
Compensation Plan, (2) the Westvaco Corporation Savings and Investment
Restoration Plan, (3) the Westvaco Corporation Excess Benefit Plan, and (4) The
Mead Corporation Executive Capital Accumulation Plan.

 

(b) Except as provided in certain preexisting elections, deferrals to the
non-qualified defined contribution plans described in Section 1.01(a) were
discontinued as of January 1, 2003. To replace those plans, MeadWestvaco created
the MeadWestvaco Corporation Deferred Income Plan. However, the rights and
benefits of individuals entitled to a benefit under any of the plans described
in Section 1.01(a) shall continue to be determined under the provisions of those
plans, as applicable.

 

(c) This plan document is a restatement of the Plan that became effective
January 1, 2003. The terms of the Plan have not been materially modified since
January 1, 2003.

 

1.02. PURPOSES OF THE PLAN

 

(a) The purposes of the Plan are to enable Participants to defer voluntarily the
receipt of certain amounts, including earnings not otherwise eligible for
deferral under the Basic Plan (as a result of limitations imposed by the Code),
to provide matching credits on certain deferrals that are comparable to the
matching contributions under the Basic Plan, to restore certain benefits that
cannot be provided under the Basic Plan, and to provide retirement and other
benefits to Participants through an individual account program.

 

(b) The Plan is intended generally to mirror the benefits provided under the
Basic Plan. The Plan shall be administered in conjunction with the Basic Plan
and, except as otherwise provided in the Plan or as approved by the
Administration Committee, the terms and conditions of the Basic Plan shall
determine all matters related to the benefits under the Plan.

 

(c) The Plan is unfunded and its assets remain subject to the claims of the
unsecured creditors of the Company. Benefits due under the Plan shall be payable
from the general assets of the Company or from any informal funding vehicles
established under the Plan.

 

(d) The Plan is maintained primarily for the purpose of providing deferred
compensation for a select group of management and/or highly compensated
employees of the Company. Except as provided in Section 9.03, the Plan shall not
be subject to the participation and vesting requirements, funding provisions,
and fiduciary duty rules (Parts 2, 3, and 4 of Title I) of ERISA.



--------------------------------------------------------------------------------

1.03. EFFECTIVE DATE

Unless a particular provision of the Plan specifies a different effective date
for that provision, the Plan shall be effective January 1, 2003.

ARTICLE 2. DEFINITIONS AND CONSTRUCTION

 

2.01. DEFINITIONS

For purposes of the Plan, unless the context clearly or necessarily indicates
the contrary, the following words and phrases shall have the meaning set forth
in the definitions below:

 

(a) “Account” means an unfunded book-entry account for a Participant,
representing contributions to the Plan, as adjusted to reflect earnings, losses
and distributions in accordance with Section 5.02, Section 5.03, Article 7, and
Article 8. Each Account shall be divided into sub-accounts in accordance with
Section 5.05. Accounts established under the Plan shall hold no actual funds or
assets.

 

(b) “Administration Committee” means the individuals constituting the Benefit
Plans Administration Committee designated by MeadWestvaco’s Chief Executive
Officer, or similar committee appointed pursuant to Section 9.01.

 

(c) “Article” means an Article of the Plan.

 

(d) “Base Salary” means the gross amount of annual base salary, before such
annual base salary is reduced for tax withholding and pre-tax or after-tax
contributions to any employee benefit plan, and before any other payroll
deductions. Base Salary shall not include any pay offered in lieu of vacation.

 

(e) “Basic Plan” means the MeadWestvaco Corporation Savings and Employee Stock
Ownership Plan for Salaried and Non-Bargained Hourly Employees.

 

(f) “Beneficiary” means, in the case of any Participant who dies, the person or
persons designated in accordance with Section 8.05.

 

(g) “Board of Directors” means the Board of Directors of MeadWestvaco.

 

(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

(i) “Company” means MeadWestvaco and/or each Designated Subsidiary.

 

(j) “Compensation” means “Eligible Compensation” as defined in the Basic Plan,
without regard to the limit required by section 401(a)(17) of the Code.



--------------------------------------------------------------------------------

(k) “Deferral” means an amount that an Eligible Employee elects to defer
pursuant to Section 4.01.

 

(l) “Deferral Election” means an Eligible Employee’s election to defer Eligible
Plan Compensation or a Restorative Savings Amount pursuant to Section 4.01.

 

(m) “Designated Subsidiary” means any corporation, affiliate, or other entity of
which at least 50% of the outstanding ordinary voting stock or control is owned
directly or indirectly by MeadWestvaco, and that is or has been designated by
the Chief Executive Officer of MeadWestvaco or the Board of Directors as a part
of the Company for purposes of the Plan as of a date determined by such
designation.

 

(n) “Discretionary Employer Contribution” means an amount credited to a
Participant’s Account pursuant to Section 4.05.

 

(o) “Distribution Date” means the date as of which a withdrawal or distribution
is made or commences hereunder.

 

(p) “Distribution Election” means a Participant’s election of the timing and
manner of a distribution of his Account, in accordance with Section 7.01.

 

(q) “Distribution Year” means the year as of which a Participant elects to
commence receiving a Scheduled In-Service Distribution.

 

(r) “Eligible Employee” means any individual who is part of the select group of
management or highly-paid employees of the Company who are designated by the
Administration Committee as eligible to participate in the Plan.

 

(s) “Eligible Plan Compensation” for any Plan Year means the following—

 

  (1) 80% of an Eligible Employee’s Base Salary earned during the Plan Year;

 

  (2) 80% of an Eligible Employee’s sales commissions payable during the Plan
Year;

 

  (3) 80% of an Eligible Employee’s annual and long-term incentive awards earned
during the Plan Year (and otherwise payable during the following Plan Year);

 

  (4) 100% of an Eligible Employee’s retention bonus, project bonus, spot bonus,
non-compete payment, and pay offered in lieu of vacation earned during the Plan
Year; and

 

  (5) Any other compensation designated by the Administration Committee.

The amount of an Eligible Employee’s Eligible Plan Compensation shall be
determined as a gross amount, before reduction for tax withholding and pre-tax
or after-tax contributions to any employee benefit plan (including the Basic
Plan), and before any other payroll deductions.

 

(t) “Employer Non-Qualified Matching Contribution” means an amount credited to a
Participant’s Account pursuant to Section 4.03.



--------------------------------------------------------------------------------

(u) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

(v) “Gross Misconduct” means conduct, including a Participant’s performance,
that the Company determines is cause for Termination of Employment. Gross
Misconduct includes engaging in fraud, misappropriation, embezzlement, neglect
of duties and responsibilities, insubordination, or any other material violation
of the Company’s policies and procedures.

 

(w) “Hardship Distribution” means an unscheduled distribution pursuant to
Section 8.01.

 

(x) “Investment Fund” means a book-entry investment fund maintained pursuant to
Section 5.02.

 

(y) “Investment Policy Committee” means the Benefit Plans Investment Policy
Committee designated by MeadWestvaco’s Chief Executive Officer or similar
committee appointed pursuant to Section 9.01.

 

(z) “MeadWestvaco” means MeadWestvaco Corporation, a Delaware Corporation.

 

(aa) “MeadWestvaco Common Stock” means shares of common stock of MeadWestvaco
Corporation.

 

(bb) “Open Enrollment” means the period established by the Administration
Committee, during which Eligible Employees can make or change their Deferral
Elections and can elect to make Restorative Savings Contributions.

 

(cc) “Participant” means an Eligible Employee who satisfies the eligibility
requirements described in Article 3, and who has a positive balance in his
Account.

 

(dd) “Plan” means the MeadWestvaco Corporation Deferred Income Plan, as set
forth herein and as amended from time to time.

 

(ee) “Plan Administrator” means any plan administrator appointed pursuant to
Section 9.01. The Plan Administrator shall be a member of the Administration
Committee.

 

(ff) “Plan Year” means the calendar year.

 

(gg) “Predecessor Plans” means any of the plans listed in Section 1.01(a).

 

(hh) “Recordkeeper” means the individual or entity appointed by the Company to
administer and maintain records for the Plan.

 

(ii) “Restorative Matching Contribution” means an amount credited to an
Employee’s Account pursuant to Section 4.04.

 

(jj) “Restorative Savings Amount” means, for any Plan Year, amounts in such Plan
Year that the Eligible Employee elected to defer into the Basic Plan as a
Before-Tax Contribution (or Catch-Up Contribution), within the meaning of the
Basic Plan, but that cannot be contributed to the Basic Plan because of the
limits under sections 402(g), 401(a)(17), or 415 of the Code (each as adjusted
pursuant to section 414(v) of the Code).



--------------------------------------------------------------------------------

(kk) “Rollover Contribution” means an amount credited to an Employee’s Account
pursuant to Section 4.02.

 

(ll) “Scheduled In-Service Distribution” means a distribution of all or part of
a Participant’s Account, scheduled to commence prior to the Participant’s
Termination of Employment, as described in Section 7.02(a).

 

(mm) “Section” means a section of the Plan.

 

(nn) “Spouse” means a Participant’s spouse (within the meaning of 1 U.S.C. § 7),
if any.

 

(oo) “Termination Distribution” means a distribution of all or a part of a
Participant’s Account, scheduled to commence after the Participant’s Termination
of Employment, as described in Section 7.02(b).

 

(pp) “Termination of Employment” means the date on which an individual’s
employment with the Company ends, other than by death, including the date on
which a Participant retires, quits, or is discharged.

 

(qq) “Valuation Date” means any date or time designated by the Administration
Committee for the valuation of Accounts.

 

2.02. CONSTRUCTION

For purposes of the Plan, unless the contrary is clearly indicated by the
context, (1) the use of the masculine gender shall also include within its
meaning the feminine and vice versa; (2) the use of the singular shall also
include within its meaning the plural and vice versa; and (3) the word “include”
shall mean to include without limitation.

ARTICLE 3. ELIGIBILITY AND PARTICIPATION

 

3.01. ELIGIBILITY

 

(a) Any individual shall become a Participant in the Plan if such individual was
entitled to a benefit under one or more of the Predecessor Plans, effective as
of the date on which such individual makes a Rollover Contribution, in
accordance with Section 4.02.

 

(b) Any individual who is not a Participant on January 1, 2003 and who is an
Eligible Employee on or after January 1, 2003, shall be eligible to become a
Participant as of the date on which the individual becomes an Eligible Employee
(or January 1, 2003, if later).



--------------------------------------------------------------------------------

3.02. PARTICIPATION

An individual who becomes a Participant shall remain a Participant until his
death or, if earlier, until his Account has been fully distributed.

ARTICLE 4. CONTRIBUTIONS TO PARTICIPANTS’ ACCOUNTS

 

4.01. ELIGIBLE EMPLOYEE DEFERRALS

 

(a) Nature of Deferrals. Each Eligible Employee may elect to defer receipt of
either or both of—

 

  (1) his Restorative Savings Amount; and

 

  (2) his Eligible Plan Compensation (excluding any part of his Eligible Plan
Compensation that is part of his Restorative Savings Amount).

If an Eligible Employee makes such an election under this Section 4.01, an
amount equal to such Eligible Employee’s Deferral shall be credited to the
Eligible Employee’s Account, in accordance with such procedures as the
Administration Committee may establish, and his earnings shall be reduced by a
corresponding amount.

 

(b) Exclusive Entitlement to Payment. If an Eligible Employee makes an election
under this Section 4.01, he waives his right to receive the amount deferred and
agrees to receive instead the amounts payable to him under Article 7 and Article
8. No other amounts shall be due to or on behalf of an Eligible Employee as a
result of his election to defer pursuant to this Section 4.01.

 

(c) Time and Manner of Deferral Elections.

 

  (1) Except in the case of the Plan Year in which an individual first becomes
an Eligible Employee, an Eligible Employee’s Deferral Election (or a change in
any such election) must be delivered to the Recordkeeper during Open Enrollment
in the Plan Year immediately preceding the Plan Year to which the Eligible Plan
Compensation is attributed, in a manner acceptable to the Administration
Committee (which may include enrollment by electronic means). A Deferral
Election under this Section 4.01(c)(1) shall apply to Eligible Plan Compensation
and Restorative Savings Amounts for the Plan Year next following the Plan Year
in which the election is made, and is irrevocable until the next Open
Enrollment.

 

  (2) For the Plan Year in which an individual becomes an Eligible Employee,
such Eligible Employee’s properly executed Deferral Election must be delivered
to the Recordkeeper within 30 days after such individual becomes an Eligible
Employee. Subject to such rules as the Administration Committee may establish, a
Deferral Election under this Section 4.01(c)(2) shall apply to Eligible Plan
Compensation and Restorative Savings Amounts for the period beginning on the
first day after a properly executed Deferral Election is delivered to the
Recordkeeper, and ending on the last day of the Plan Year in which the election
is made, and is irrevocable until the next Open Enrollment.



--------------------------------------------------------------------------------

(d) Amount of Deferrals.

 

  (1) An Eligible Employee who elects to defer Eligible Plan Compensation under
Section 4.01(a)(2) must elect to defer an amount that is a whole percentage of
his Eligible Plan Compensation and that is expected to equal at least $5,000 in
the applicable year.

 

  (2) An Eligible Employee who elects to defer his Restorative Savings Amount
must defer 100 percent of such Restorative Savings Amount. In any payroll
period, the sum of an Eligible Employee’s Before-Tax Contribution under the
Basic Plan and his deferred Restorative Savings Amount shall equal the
percentage of such Eligible Employee’s Compensation for such payroll period
indicated on his election form under the Basic Plan.

 

  (3) All Deferrals under this Section 4.01 shall be subject to such other rules
and regulations as the Administration Committee may establish; provided such
rules and regulations are not inconsistent with the provisions of the Plan.

 

(e) Limitation on Employee Deferrals. An Eligible Employee’s Deferral Election
shall be ineffective to the extent that such Eligible Employee’s Deferral will
reduce the Eligible Employee’s non-deferred earnings to a level insufficient to
pay applicable payroll taxes (including FICA and Medicare taxes), applicable
Participant Contributions (as defined in the Basic Plan) elected under the Basic
Plan, required income tax withholding, and any other applicable employment
taxes.

 

4.02. ROLLOVER CONTRIBUTIONS

In accordance with the procedures established by the Administration Committee,
an Eligible Employee who is entitled to a benefit under a Predecessor Plan may
make a one-time election for the Company to cancel the benefit under such
Predecessor Plan and credit a corresponding amount to such Eligible Employee’s
Account as soon as practicable following a determination by the Administration
Committee that such amount is eligible to be rolled over into the Plan.

 

4.03. EMPLOYER NON-QUALIFIED MATCHING CONTRIBUTIONS

Each payroll period, an Employer Non-Qualified Matching Contribution shall be
credited to each Participant’s Account, in accordance with such procedures as
the Administration Committee may establish, equal to—

 

(a) 100% of such Eligible Employee’s Deferral, up to a maximum of 3% of such
Eligible Employee’s Compensation; plus

 

(b) 50% of such Eligible Employee’s Deferral, to the extent such Deferral
exceeds 3% of such Eligible Employee’s Compensation and does not exceed 5% of
such Eligible Employee’s Compensation.



--------------------------------------------------------------------------------

4.04. RESTORATIVE MATCHING CONTRIBUTION

Each payroll period during a Plan Year for which a Participant has elected to
defer his Restorative Savings Amount under Section 4.01(a)(1), a Restorative
Matching Contribution shall be credited to such Participant’s Account, in
accordance with such procedures as the Administration Committee may establish,
equal to—

 

(a) The Employer Matching Contribution that would have been made under the Basic
Plan for such payroll period—based on the Eligible Employee’s actual Before-Tax
Contribution (as defined in the Basic Plan) and After-Tax Contribution (as
defined in the Basic Plan)—if the Basic Plan’s limit on “Eligible Compensation,”
pursuant to section 401(a)(17) of the Code, and the Basic Plan’s limit on total
contributions, pursuant to section 415 of the Code, did not apply; minus

 

(b) The Employer Matching Contribution (as defined in the Basic Plan) actually
made under the Basic Plan for such payroll period.

 

4.05. DISCRETIONARY EMPLOYER CONTRIBUTIONS

In any Plan Year, the Board of Directors shall have discretion to credit
additional amounts to Eligible Employees’ Accounts, in accordance with such
procedures, and at such time, as the Administration Committee may establish.

 

4.06. TIMING FOR CREDITING OF CONTRIBUTIONS

Unless the Administration Committee determines otherwise, Deferrals and Employer
Non-Qualified Matching Contributions shall be credited to Eligible Employees’
Accounts on or before the last business day of the month in which the applicable
amount would otherwise be payable; provided the Eligible Employee has a valid
Deferral Election with respect to the applicable amount as of the date the
applicable amount would otherwise be payable.

ARTICLE 5. INVESTMENTS AND ACCOUNTS

 

5.01. FUNDING POLICY AND ESTABLISHMENT OF BOOK-ENTRY INVESTMENT FUNDS

 

(a) Subject to the restriction in Section 5.01(b), the Company may establish any
funding method for paying benefits under the Plan. Such funding method may
include the establishment of special funds and the purchase of insurance
contracts.

 

(b) The Plan shall at all times remain unfunded, maintained for the purposes
described in Section 1.02. Any funding method established shall be consistent
with maintaining the Plan’s unfunded status under applicable law.



--------------------------------------------------------------------------------

5.02. PARTICIPANT ALLOCATION OF ACCOUNTS AMONG BOOK-ENTRY INVESTMENT FUNDS

 

(a) The Investment Policy Committee shall establish book-entry Investment Funds,
which shall include the MeadWestvaco Stock Unit Fund (an Investment Fund that
mirrors the MeadWestvaco Stock Fund), for allocation of Accounts by
Participants.

 

(b) Amounts shown in a Participant’s Account may be allocated by the
Participant, in any proportion (in 1% increments), among the book-entry
Investment Funds available under the Plan. Participants may make separate
allocations with respect to each source of contributions. Allocation requests
shall be made by a notification submitted in such manner and form, and at such
time, as the Administration Committee prescribes.

 

(c) If a Participant fails to make any allocation in accordance with this
Section 5.02, such unallocated funds shall be allocated to the Investment Fund
that mirrors a money market fund selected by the Investment Policy Committee.

 

(d) All Employer Non-Qualified Matching Contributions and Rollover Contributions
of employer matching accounts or sub-accounts shall be allocated to the
MeadWestvaco Stock Unit Fund and may be transferred to other Investment Funds
only as permitted in Section 5.08(a), relating to diversification.

 

5.03. CHANGE IN ALLOCATION

 

(a) Subject to the requirements of Section 5.08(a), regarding diversification,
at any time (but no more than once per day),

 

  (1) a Participant may change a previous investment election by submitting a
notification to the Recordkeeper, in such manner and form, and at such time, as
the Administration Committee prescribes, directing such a change; and

 

  (2) a Participant may direct that all or part of the Participant’s Account
attributable to a particular Investment Fund be transferred to any of the other
available Investment Funds by submitting a notification to the Company in such
manner and form, and at such time, as the Administration Committee prescribes.

 

(b) A Participant may continue to direct the investment of his Accounts in
accordance with this Section 5.03 until the balance of his Accounts is
distributed pursuant to Article 7 and Article 8. In addition, a Beneficiary or
former Spouse who receives a distribution in installments may continue to direct
the investment of the portion of the Participant’s Account to which such person
is entitled in accordance with this Section 5.03 until his interest in the
Participant’s Account is fully distributed.

 

(c) If all or part of a Participant’s Account is reallocated in accordance with
Section 5.03(a)(2) or 5.03(b), the Participant’s Account shall be debited and
credited with the appropriate amounts, in a manner consistent with Section 5.05,
in order to reflect the reallocation.

 

(d) Any change in allocation shall be in either whole dollar or whole percentage
increments and shall otherwise be subject to such reasonable rules and
procedures as the Administration Committee shall establish; provided such rules
and procedures are not inconsistent with the terms of the Plan.



--------------------------------------------------------------------------------

5.04. VALUATION OF INVESTMENT FUNDS

 

(a) At the discretion of the Administrative Committee, the Investment Funds
available under the Plan may be valued on a unitized basis.

 

(b) As of each Valuation Date, the Recordkeeper shall determine the fair market
value of the assets allocated to each Investment Fund.

 

(c) The Recordkeeper shall make the valuations called for by Section 5.04(a) in
accordance with sound and accepted trust accounting practices. Such valuations
shall reflect the current fair market value of the assets allocated to each
Investment Fund, including all amounts credited to each Participant’s Account
since the most recent Valuation Date, and adjusted for the distributions and
expenses with respect to each Participant since the most recent Valuation Date.

 

5.05. SUB-ACCOUNTS

 

(a) The Recordkeeper shall establish the following sub-accounts for each
Participant’s Account (and for each Participant’s Scheduled In-Service
Distribution sub-account, as described in Section 7.02(a)(1))—

 

  (1) Eligible Plan Compensation Deferral Sub-Account;

 

  (2) Restorative Savings Contribution Sub-Account;

 

  (3) Rollover Contribution Sub-Account;

 

  (4) Non-Qualified Matching Contribution Sub-Account;

 

  (5) Discretionary Contribution Sub-Account; and

 

  (6) such other sub-accounts as the Company deems appropriate for any
Participant.

 

(b) The Participant’s interest in each Investment Fund that is allocable to each
sub-account established pursuant to Section 5.05(a) shall be credited to such
sub-account at such time and in such manner as the Administration Committee
shall prescribe.

 

(c) The balance of each Participant’s Account (and of each of the several
sub-accounts comprising the Participant’s Account) shall reflect the current
fair market value and the gains, losses, income, and expenses of the Investment
Funds to which the Account is allocated and the amount of any withdrawals,
distributions, and expenses with respect to the Participant.

 

5.06. RISK OF LOSS

Neither the Plan nor the Company guarantees that the fair market value of the
Investment Funds, or of any particular Investment Fund, shall be equal to or
greater than the amounts allocated thereto. Neither the Plan nor the Company
guarantees that the balance



--------------------------------------------------------------------------------

of the Accounts shall be equal to or greater than the contributions credited
thereto. The Participants assume all risk of any decrease in the balance of the
Investment Funds and the Accounts.

At all times, until a Participant’s Account balance has been paid in full, each
Participant (and Beneficiary and alternate payee, as applicable) shall be a
general creditor of the Company, on equal footing with all other unsecured
creditors of the Company, with respect to his Account balance.

 

5.07. INTERESTS IN THE PLAN

No Participant, Beneficiary, or former Spouse shall have any claim, right,
title, or interest in or to any specific assets until distribution of such
assets is made to the Participant, Beneficiary, or former Spouse. No
Participant, Beneficiary, or former Spouse has any claim, right, title, or
interest in or to any specific assets, except as and to the extent expressly
provided herein.

 

5.08. SPECIAL PROVISIONS APPLICABLE TO THE COMPANY STOCK PORTION OF THE PLAN

 

(a) The investment performance of the MeadWestvaco Stock Unit Fund shall mirror
the investment performance of MeadWestvaco Common Stock. Any credits added to a
Participant’s Non-Qualified Matching Contribution sub-account, any other
sub-account holding Employer Non-Qualified Matching Contributions, Restorative
Matching Contributions, or other employer matching contributions, and, if
determined by the Company or the Administration Committee, the Discretionary
Contribution Sub-Account, shall be allocated to the MeadWestvaco Stock Unit
Fund. Transfers of amounts credited to such sub-accounts from the MeadWestvaco
Stock Unit Fund into other available Investment Funds may be made only in
accordance with paragraphs (1) and (2) below:

 

  (1) A Participant who has attained at least age 55 but not attained age 60 may
at any time elect to transfer from the MeadWestvaco Stock Unit Fund to any other
Investment Fund an amount that will cause 25% of the balance of his Account
(minus the total percentage of the balance of his Account previously transferred
pursuant to this Section 5.08(a)) to be invested in Investment Funds other than
the MeadWestvaco Stock Unit Fund.

 

  (2) A Participant who has attained at least age 60 may at any time elect to
transfer from the MeadWestvaco Stock Unit Fund to any other Investment Fund an
amount that will cause 50% of the balance of his Account (minus the total
percentage of the balance of his Account previously transferred pursuant to this
Section 5.08(a)) to be invested in Investment Funds other than the MeadWestvaco
Stock Unit Fund.

 

(b) Transfers of any portion of a Participant’s Account into or out of the
MeadWestvaco Stock Unit Fund shall be subject to pre-approval from the
MeadWestvaco Legal Department. Such transfers shall be executed using the
closing price of a share of MeadWestvaco Common Stock on the composite tape of
the New York Stock Exchange issues on the next business day after the transfer
is approved (or if there was no reported sale of MeadWestvaco Common Stock on
such date, on the next succeeding day on which there was such a reported sale).



--------------------------------------------------------------------------------

(c) Dividend Equivalents Under the MeadWestvaco Stock Unit Fund. Any credits in
a Participant’s Account allocated to the MeadWestvaco Stock Unit Fund shall be
increased on each date that a dividend is paid on MeadWestvaco Common Stock. The
number of additional credits credited to a Participant’s Account as a result of
such increase shall be determined by (1) dividing the balance of a Participant’s
Account allocated to the MeadWestvaco Stock Unit Fund by the closing price of a
share of MeadWestvaco Common Stock on the composite tape of New York Stock
Exchange issues on the dividend record date (or if there was no reported sale of
MeadWestvaco Common Stock on such date, on the next preceding day on which there
was such a reported sale), and then (2) by multiplying the amount resulting from
the calculation in clause (1) by the amount of the dividend declared per share
of MeadWestvaco Common Stock on the dividend record date.

ARTICLE 6. VESTING

 

6.01. VESTING

 

(a) Each Participant shall have a fully vested, nonforfeitable interest in any
amounts deferred on or after January 1, 2003, and related earnings. Amounts
transferred from Predecessor Plans shall be subject to the vesting rules under
the plan from which such amounts were transferred.

 

(b) A Participant’s vested interest shall not affect the Participant’s status as
a general creditor of the Company, on equal footing with all other unsecured
creditors of the Company, with respect to his Account balance.

ARTICLE 7. SCHEDULED DISTRIBUTIONS

 

7.01. SCHEDULED DISTRIBUTION ELECTION PROCESS

 

(a) Subject to the provisions of this Article 7, the Administration Committee
shall establish procedures for Participants to elect the time and manner in
which their accounts will normally be distributed, including the forms for such
elections (which, in the Administration Committee’s discretion, may be
electronic), the intervals (if any) at which Participants may change their
Distribution Elections, and the degree (if any) to which they may make different
elections for different categories of contributions under Article 4.

 

(b) Each year, during Open Enrollment (or at the time an Eligible Employee first
enrolls in the Plan, if applicable) each Eligible employee shall file a
Distribution Election form specifying the time and manner of distribution of
portions of the Eligible Employee’s Account for which a Distribution Election
has not been made. (If permitted by the Administration Committee, such
Distribution Election form may be electronic.) Except as otherwise established
by the Administration Committee, any Distribution Election shall apply only to
the deferral balance for the Plan Year next following the Plan Year in which the
Distribution Election is made, and shall not carry forward. If a Participant who
terminates employment with the Company does not have an effective Distribution
Election, the balance of the Participant’s Account shall be distributed in
accordance with Section 7.02(b)(3).



--------------------------------------------------------------------------------

(c) Any Distribution Election that is not made in accordance with the procedures
established by the Administration Committee shall be ineffective and shall be
disregarded.

 

7.02. TYPES OF SCHEDULED DISTRIBUTIONS

Subject to the provisions of this Article 7, any Deferral may be scheduled to be
distributed while the Participant is an active Employee of the Company or after
the Participant’s Termination of Employment, in a form permitted under
Section 7.03. The value of any Scheduled Distribution shall be determined as of
June 30 of the Plan Year in which such distribution is made.

 

(a) Scheduled In-Service Distributions.

 

  (1) Any Distribution Election for a Scheduled In-Service Distribution shall
pertain to the Participant’s entire deferral balance for a particular Plan Year,
and shall be elected on a Distribution Election form filed together with the
related Deferral Election form and election to make a Restorative Savings
Contribution (if applicable). An election to receive a Scheduled In-Service
Distribution shall apply only to the Participant’s deferral balance for a single
Plan Year, and must be filed during Open Enrollment in the Plan Year immediately
preceding the Plan Year to which the eligible plan compensation is attributed
(or, for an Eligible Employee’s first Plan Year of eligibility, at the time such
Eligible Employee first enrolls in the Plan). Such deferral balance shall be
segregated in a separate sub-account of the Participant’s Account (which may be
further subdivided into the sub-accounts described in Section 5.05), to be
separately adjusted to reflect earnings and losses thereon pursuant to Article
5.

 

  (2) A Participant may not elect for a Scheduled In-Service Distribution to
commence prior to the third calendar year following the Plan Year in which the
applicable amount is earned (or twelve months after the Distribution Election is
filed, if later). Each Distribution Election form calling for a Scheduled
In-Service Distribution shall specify the Distribution Year (in accordance with
the foregoing) and the number of annual installments, up to five, to be made.

 

  (3) Once made, an election to receive a Scheduled In-Service Distribution may
be not be amended.

 

  (4) All Scheduled In-Service Distributions shall commence as soon as
administratively practicable after June 30 of the applicable Distribution Year
and, if applicable, of subsequent years.

 

(b) Scheduled Distributions Following Termination of Employment.

 

  (1) Subject to the procedures described in Section 7.01 and the restrictions
described in this Section 7.02(b)(1), a Participant may schedule a Termination
Distribution to commence (in a form permitted under Section 7.03) in a year
after his Termination of Employment.



--------------------------------------------------------------------------------

  (A) If a Participant’s Termination of Employment occurs prior to the date on
which the Participant attains age 55, distribution shall commence as soon as
practicable after June 30 of the calendar year following the Participant’s
Termination of Employment.

 

  (B) If a Participant’s Termination of Employment occurs on or after the date
on which the Participant attains age 55, and is not caused by Gross Misconduct,
distribution of the Participant’s Account shall commence no later than the
earliest administratively practicable date after June 30 in the earlier of the
(1) tenth calendar year following the Participant’s Termination or Employment;
or (2) the calendar year in which the Participant attains age 70.

 

  (C) If a Participant’s Termination of Employment is caused by Gross
Misconduct, distribution of the Participant’s Account shall commence as soon as
practicable after June 30 of the calendar year following the Participant’s
Termination of Employment. The amount of any distribution to an individual whose
Termination of Employment is caused by Gross Misconduct shall be subject to any
claims the Company may have against such individual arising from such Gross
Misconduct.

 

  (2) Notwithstanding any election by a Participant to receive a Scheduled
In-Service Distribution, if a Participant terminates employment for any reason
other than Gross Misconduct prior to receiving all or part of a Scheduled
In-Service Distribution, the Scheduled In-Service Distribution shall be canceled
(to the extent unpaid) and the sub-account or sub-accounts associated with such
Scheduled In-Service Distribution shall be distributed in accordance with the
terms of the Participant’s Termination Distribution election.

 

  (3) In the event that a Participant terminates employment without an effective
Termination Distribution election, the balance of the Participant’s Account
(including sub-accounts associated with any unpaid portions of Scheduled
In-Service Distributions) shall be distributed in a single lump sum, as soon as
practicable after June 30 of the calendar year following the year of the
Participant’s Termination of Employment.

 

  (4) In the event that a Participant terminates employment with an effective
Termination Distribution election that does not apply to the entire balance in
his Account, distribution shall commence in accordance with the terms of the
Participant’s Termination Distribution, and the remaining balance of the
Participant’s Account shall be paid in a lump sum as soon as practicable after
June 30 of the year following the Participant’s Termination of Employment.

 

7.03. FORM OF PAYMENT OF SCHEDULED DISTRIBUTIONS

 

(a) Except as otherwise provided in Sections 7.03(b) and 7.03(c), all payments
under this Article 7 shall be in the form of a single lump sum distribution
based on the full balance of the Participant’s nonforfeitable interest in his
Account (or sub-account, in the case of a Scheduled In-Service Distribution) as
of June 30 in the Plan Year in which the distribution is made.



--------------------------------------------------------------------------------

(b) In the case of a Scheduled In-Service Distribution, if the balance in the
sub-account designated for the Scheduled In-Service Distribution exceeds
$25,000, the Participant may elect to receive the balance of such sub-account in
up to five annual installments. Subject to any rules or procedures established
by the Administration Committee, a Participant may change his election with
respect to form of payment.

 

(c) In the case of a Termination Distribution, if (1) the balance of a
Participant’s Account exceeds $50,000; (2) the Participant has attained age 55;
and (3) the Participant’s Termination of Employment is not for Gross Misconduct,
the Participant may elect to receive the balance of his Account in annual
installments over a specified period of up to 20 years. Subject to any rules or
procedures established by the Administration Committee, a Participant may change
his election with respect to form of payment.

 

(d) Subject to Section 7.02(b)(1)(C), in the case of a Termination Distribution
following a termination for Gross Misconduct, the Company has sole discretion to
determine the form of the Participant’s Termination Distribution.

ARTICLE 8. UNSCHEDULED DISTRIBUTIONS AND PAYMENTS UPON DEATH

 

8.01. HARDSHIP DISTRIBUTION.

Subject to approval by the Administration Committee, a Participant who is
actively employed by the Company and who satisfies the requirements of this
Section 8.01 may receive an unscheduled Hardship Distribution from his Account
in case of an “unforeseeable emergency.”

 

(a) For purposes of this Section 8.01, an “unforeseeable emergency” is a severe
financial hardship to the Participant resulting from:

 

  (1) a sudden and unexpected illness or accident of the Participant or a
dependent (as defined in section 152(a) of the Code),

 

  (2) loss of the Participant’s property due to casualty, or

 

  (3) such other similar extraordinary and unforeseeable circumstances, as
approved by the Administration Committee in a non-discriminatory manner, arising
as a result of events beyond the control of the Participant.

In no case may the need to send a Participant’s child to college or the desire
to purchase a home constitute an “unforeseeable emergency.”

 

(b) If a Participant seeks to receive a Hardship Distribution pursuant to this
Section 8.01, the Participant shall present such evidence and certifications as
the Administration Committee or the Recordkeeper considers necessary to
determine whether the Participant meets the requirements of this Section 8.01. A
distribution shall be presumed to meet the requirements of this Section 8.01 if
the Participant certifies in writing that the requirements of this Section 8.01
have been met.



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, a Hardship Distribution shall not be made to
the extent that the Participant’s financial hardship is or may be relieved—

 

  (1) through reimbursement or payment by insurance or otherwise;

 

  (2) through a commercial loan or a loan under the Basic Plan;

 

  (3) through a hardship distribution under the Basic Plan;

 

  (4) through liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship; or

 

  (5) through cessation of deferrals under the Plan.

 

(d) The amount of any Hardship Distribution shall not exceed the amount
reasonably required to satisfy the emergency need.

 

(e) If a Participant receives a Hardship Distribution pursuant to this
Section 8.01—

 

  (1) any Deferral Elections previously filed by the Participant with respect to
Eligible Plan Compensation attributable to a period after the distribution shall
be canceled; and

 

  (2) the Participant shall not be permitted to file any further Deferral
Election forms with respect to any Plan Year before the Plan Year that begins
after the Plan Year in which such Hardship Distribution occurs.

 

8.02. OTHER UNSCHEDULED DISTRIBUTIONS.

 

(a) A Participant who does not qualify for a Hardship Distribution pursuant to
Section 8.01 may at any time elect to receive a distribution of all or any
portion of his Account; provided, however, that, if a Participant receives an
unscheduled distribution pursuant to this Section 8.02, an amount equal to 10%
of the amount requested to be distributed shall be permanently forfeited from
the vested balance in the Participant’s Account and shall not be paid to, or in
respect of, the Participant at any time.

 

(b) If a Participant receives an unscheduled distribution pursuant to this
Section 8.02:

 

  (1) any Deferral Elections previously filed by the Participant with respect to
Eligible Plan Compensation attributable to a period after the distribution shall
be canceled; and

 

  (2) the Participant shall not be permitted to file any further Deferral
Election forms with respect to any Plan Year before the Plan Year that begins
after the Plan Year in which such distribution occurs.

 

8.03. FORM OF PAYMENT OF UNSCHEDULED DISTRIBUTIONS

All payments under this Article 8 shall be in the form of a single lump sum
distribution.



--------------------------------------------------------------------------------

8.04. PAYMENTS UPON DEATH

Upon the death of a Participant (whether or not the Participant is employed by
the Company at the time of death), the remaining balance in the Participant’s
Account shall be distributed in accordance with the following rules:

 

(a) Except as provided in Section 8.04(c), if, at the time of the Participant’s
death, the Participant is employed by the Company or has not begun receiving
payments from the Plan, distributions shall be made in accordance with
Section 7.02(b), as if the Participant’s Termination of Employment occurred on
his date of death (or on the actual date of his Termination of Employment, if
earlier).

 

(b) Except as provided in Section 8.04(c), if a Participant dies while receiving
Plan distributions, his Beneficiary shall receive any remaining installment
payments as they become due.

 

(c) Subject to such rules, regulations, conditions, and restrictions as the
Administration Committee may establish, any Beneficiary may petition the
Administration Committee to change the terms of the Participant’s distribution
or to receive his distribution in a single lump sum.

 

8.05. DESIGNATION OF BENEFICIARY

A Participant shall be entitled to make a beneficiary designation on any
Termination Distribution election form, in accordance with any procedures
established by the Administration Committee. In the event that a Participant has
not properly designated a Beneficiary on his most recent Termination
Distribution election form, his Beneficiary or Beneficiaries shall be the same
beneficiary or beneficiaries as under the Basic Plan.

ARTICLE 9. PLAN ADMINISTRATION

 

9.01. PLAN ADMINISTRATOR

The Chief Executive Officer of MeadWestvaco shall designate, by instruments in
writing signed by him and filed with the Secretary of the Company, the Plan
Administrator, the Administration Committee, the Investment Policy Committee,
and other individuals or committees, who shall have authority to control and
manage the operation and administration of the Plan. This authority and other
provisions of this Section 9.01 shall not be deemed to provide for the power to
amend the Plan, to determine funding policy or to appoint actuaries or
independent accountants, which powers are reserved by the Board of Directors.
Each instrument designating the Plan Administrator or any other individual or
committee shall describe the specific responsibilities that the named individual
or committee shall bear.

 

9.02. DELEGATION AND EMPLOYMENT OF AGENTS

Instruments designating a named individual or committee may grant to the named
individual or committee the power to designate, subject to the approval of the
Chief Executive Officer of MeadWestvaco, persons other than the named individual
or committee to



--------------------------------------------------------------------------------

carry out the responsibilities granted to the individual or committee named in
the instrument signed by the Chief Executive Officer of MeadWestvaco, within the
scope of the power granted in the instrument which shall specify the manner in
which such designation shall be made. Any individual or committee designated by
the Chief Executive Officer of MeadWestvaco or by an individual or committee
designated by the Chief Executive Officer of MeadWestvaco may employ one or more
persons to render advice with regard to any responsibility such individual or
committee has under the Plan.

 

9.03. INCORPORATION OF CERTAIN PROVISIONS OF ERISA

To the extent the Plan is not subject to the provisions of Part 4 of Title I of
ERISA, the provisions of Part 4 of Title I of ERISA, other than section 403
thereof, shall be incorporated by reference as part of this Plan to define and
govern the actions of the Company and other fiduciaries hereafter.

 

9.04. INTERPRETATIONS

All interpretations pertaining to facts or provisions of the Plan made by the
Plan Administrator or the Administration Committee shall be made in the complete
and exclusive discretion of the Plan Administrator or Administration Committee,
as applicable, and shall be binding and conclusive on all parties. The Plan
Administrator or Administration Committee, as appropriate, shall have the
complete and exclusive discretion to resolve ambiguities and inconsistencies in
the language of the Plan and to supply omissions in the language of the Plan.

 

9.05. DISCRETIONARY ACTS

Any discretionary acts to be taken under the Plan by the Company, the Board of
Directors, Plan Administrator, and Administration Committee, or by any
individual or committee to whom authority is delegated by the Board of Directors
or the Chief Executive Officer of MeadWestvaco, with respect to classification
or retirement of employees or to benefits will be uniform in their nature and
applicable to all those similarly situated.

 

9.06. ELECTIONS AND DESIGNATIONS

All elections and designations that Participants are required or permitted to
make under the Plan shall be made in writing or electronically in the form
prescribed by the Administration Committee or the Recordkeeper (or their
designees).

 

9.07. CLAIMS

Claims for participation or benefits under the Plan shall be filed in accordance
with procedures established by the Plan Administrator in such form as shall be
acceptable to the Company.

 

9.08. POSTPONEMENT OF ACTION

In the event that any dispute shall arise as to any act to be performed by the
Plan Administrator, the Plan Administrator may postpone the performance of such
act until actual adjudication of such dispute shall have been made in a court of
competent jurisdiction or until the Plan Administrator shall be indemnified by
the Company against any liability. Notwithstanding the preceding sentence,
nothing herein shall be construed in a manner inconsistent with applicable law.



--------------------------------------------------------------------------------

ARTICLE 10. AMENDMENT AND TERMINATION OF PLAN

 

10.01. AMENDMENT OF THE PLAN

 

(a) The Company reserves the right, at any time and from time to time, to amend
in whole or in part, either retroactively or prospectively, any or all of the
provisions of this Plan without notice to or the consent of any Participant or
Beneficiary hereunder; provided, however, that no amendment shall have any
retroactive effect to deprive any Participant of his vested interest already
accrued. Notwithstanding the preceding sentence, an amendment may be made
retroactive to the extent necessary to conform the Plan to mandatory provisions
of applicable federal or state laws, regulations or rulings.

 

(b) Any amendment of this Plan may be enacted by resolution of the Board of
Directors. In addition, the Chairman of the Board of Directors, the Chief
Executive Officer of MeadWestvaco, the President of MeadWestvaco, or the Senior
Vice President for Human Resources of MeadWestvaco may make any amendment which
may be required to comply with various federal and state laws, or which may be
necessary or desirable to improve the administration of the Plan or the level of
benefits it provides. All such amendments and restatements shall be filed with
the Secretary of MeadWestvaco.

 

(c) This Section 10.01 shall be interpreted to permit any amendment that would
be permissible under the Basic Plan.

 

10.02. TERMINATION OF THE PLAN

 

(a) Reservation of Right to Terminate. While the Company expects to continue the
Plan indefinitely, the Company reserves the right to terminate the Plan,
partially or in its entirety, at any time by a written resolution of the Board
of Directors.

 

(b) Date of Termination. If the Board of Directors adopts a resolution to
terminate the Plan, the Plan shall be terminated as of a date to be specified in
the resolution.

 

(c) Rights of Affected Participants. In the event of the termination or partial
termination of the Plan, or the discontinuance of contributions to the Plan, the
balance of any Participant’s Account, requirements for vesting of any unvested
portion of any Participant’s Account, and timing of distributions from any
Participant’s Account shall remain unchanged, unless the Participant consents
otherwise.

 

10.03. DESIGN DECISIONS

Decisions regarding the design of the Plan shall be made in a settlor capacity.
The act of modifying, altering, amending, or terminating the Plan shall be taken
on behalf of the Company as employer sponsor of the Plan, and shall not be
construed under any circumstances as an act taken in a fiduciary capacity under
or with respect to the Plan.



--------------------------------------------------------------------------------

ARTICLE 11. MISCELLANEOUS PROVISIONS

 

11.01. EMPLOYMENT RIGHTS NOT AFFECTED BY PLAN

The adoption and maintenance of the Plan shall not be deemed to constitute a
contract between the Company and any employee. Nothing herein contained shall be
deemed to give to any Eligible Employee the right to be retained in the employ
of the Company or to interfere with the right of the Company to discharge any
Eligible Employee; nor shall it be deemed to give the Company the right to
require the Eligible Employee to remain in its employ or to interfere with the
Eligible Employee’s right to terminate his employment.

 

11.02. INTEGRATION CLAUSE

No Participant, Beneficiary, former Spouse, or any other person shall be
entitled to or have any vested right in or claim to a benefit under the Plan,
except as expressly provided herein. The Company shall from time to time issue
to Participants one or more booklets or brochures or make presentations
summarizing the Plan. In the event of any conflict between the terms of the Plan
document and the terms of any such booklets, brochures, and presentations
summarizing the Plan, the terms of the Plan document shall control.

 

11.03. DOUBT AS TO IDENTITY

 

(a) If at any time any doubt exists as to the identity or whereabouts of any
person entitled to a distribution hereunder or the amount or time of such
payment, the Administration Committee may direct the Company either (1) to set
aside and hold such sum in trust, uninvested, and without interest, until
distribution is ordered by a court of competent jurisdiction, or (2) to pay such
sum into a court in accordance with appropriate rules of law.

 

(b) If, after reasonable efforts, the Administration Committee is unable to
determine the whereabouts of any person entitled to payment hereunder within a
reasonable period of time (as determined by the Administration Committee), the
Accounts of such person shall be forfeited. For purposes of the preceding
sentence, notice by registered mail sent to such person’s most recent address
(as reflected in the Plan records) shall be deemed to constitute reasonable
efforts to locate such person. If, however, such person subsequently makes a
proper claim to the Company for such sum, the forfeited benefit shall be
reinstated, and shall be distributed in accordance with the terms of the Plan.

 

(c) If a distribution payment is made to a Participant, Beneficiary, or former
Spouse as provided under the Plan, the payment is not returned as being
undeliverable, and the check on which the payment is made is not presented for
payment before such time as the check expires, then the amount of the
distribution check may be forfeited to reduce any contributions to be made by
the Company pursuant to Section 4.01(e), or to pay reasonable expenses incurred
in the administration of the Plan in accordance with Sections 9.01 or 11.12. If,
however, such Participant, Beneficiary, or former Spouse subsequently makes a
proper claim for the amount of the uncashed benefit check, the amount shall be
distributed to such individual in accordance with the terms of the Plan.



--------------------------------------------------------------------------------

11.04. PAYMENT MEDIUM

All distributions under this Plan shall be paid in cash.

 

11.05. LIABILITY LIMITED

Except as and to the extent otherwise provided by applicable law, no liability
shall attach to or be incurred by the shareholders, directors, officers, or
employees of the Company under or by reason of any of the terms and conditions
contained in the Plan or in any of the contracts procured pursuant thereto or
implied therefrom.

 

11.06. OVERPAYMENTS

If any overpayment of benefits is made under the Plan, the amount of the
overpayment may be set off against further amounts payable to or on account of
the person who received the overpayment until the overpayment has been
recovered. The foregoing remedy is not intended to be exclusive.

 

11.07. INCAPACITY AND MINOR STATUS

If any individual is a minor or unable to care for his affairs because of
illness or accident, unless a duly qualified guardian or other legal
representative has been appointed, any payment due from the Plan to that
individual may be paid, for the benefit of such individual, to his spouse,
parent, brother, sister, or other person deemed by the Administration Committee
to have incurred expenses for such person. Such payment, to the extent thereof,
shall discharge all liability for such payment under the Plan.

 

11.08. ASSIGNMENT AND LIENS

 

(a) Nonalienability of Benefits. Subject to Section 11.08(b), the right of any
person to any benefit or payment under the Plan shall not be subject to
alienation, transfer, assignment, or encumbrance, or otherwise subject to lien,
and any such attempt to alienate, transfer, assign, or encumber any benefit or
payment under the Plan shall be null and void.

 

(b) Exception for Transfers Incident to Divorce. Notwithstanding anything to the
contrary in Section 11.08(a), and subject to such rules as the Administration
Committee may establish, a Participant’s right to a payment under the Plan may
be transferred to his Spouse or former Spouse, if the transfer is incident to
the Participant’s divorce from such Spouse, within the meaning of section 1041
of the Code.

 

11.09. WITHHOLDING TAXES

The Administration Committee may make any appropriate arrangements to deduct
from all amounts paid under the Plan any taxes reasonably determined to be
required to be withheld by any government or government agency. The Participant,
Beneficiary, or former Spouse, as the case may be, shall bear all taxes on
amounts paid under the Plan to the extent that no taxes are withheld,
irrespective of whether withholding is required.



--------------------------------------------------------------------------------

11.10. TITLES AND HEADINGS NOT TO CONTROL

The titles to articles and the headings of sections, subsections, paragraphs,
and clauses in the Plan are placed herein for convenience of reference only, and
in the event of any conflict, the text of the Plan, rather than such titles or
headings, shall control.

 

11.11. NOTICE OF PROCESS

In any action or proceeding involving the Plan, the Company and the
Administration Committee are the only necessary parties, and no Participant,
Beneficiary, former Spouse, or other person having or claiming to have an
interest under the Plan shall be entitled to any notice of process unless such
notice is required by applicable law.

 

11.12. PLAN EXPENSES

 

(a) All reasonable expenses incurred in the administration of the Plan shall be
charged against Participants’ accounts in such manner as the Administration
Committee determines to be reasonable.

 

11.13. GOVERNING LAW AND LIMITATION ON ACTIONS

 

(a) The Plan shall be construed, administered, and regulated in accordance with
the provisions of federal law, and, to the extent not preempted thereby, in
accordance with the laws of the State of Connecticut, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan to the substantive law of another jurisdiction.

 

(b) No claim for non-payment or underpayment of benefits allegedly owed by the
Plan (regardless of whether such benefits are allegedly due under the terms of
the Plan or by reason of any law) may be filed in court until the claimant has
exhausted the claims review procedures established in accordance with
Section 9.07. Claims for underpayment or non-payment of benefits must be filed
in a court located with jurisdiction to hear the claim no later than thirty-six
(36) months after the date when the distribution of the benefit commenced or the
date when the first payment was allegedly due, as applicable. The running of the
thirty-six (36) month limitations period shall be suspended during the time that
any request for review of the claim pursuant to Section 9.07 is pending before
the Administration Committee. The foregoing limitations period is expressly
intended to replace and to supersede any limitations period that might otherwise
be deemed applicable under state or federal law in the absence of this
Section 11.13. Claims filed after the expiration of the limitations period
prescribed by this Section 11.13 shall be deemed to be time-barred.

 

11.14. FORUM SELECTION CLAUSE

 

(a) To the fullest extent permitted by law, any lawsuit associated with a
putative class action lawsuit involving the Basic Plan in any way shall be filed
in the jurisdiction in which such putative class action lawsuit is filed. If any
such lawsuit is filed in a jurisdiction other than the one described in the
previous sentence, then the Plan, any Plan affiliates, and all alleged Plan
participants shall take all necessary steps to have the lawsuit removed to,
transferred to, or re-filed in the jurisdiction described in the previous
sentence.



--------------------------------------------------------------------------------

(b) This Section 11.14 does not relieve the Plan or any putative litigant of any
obligation existing under the Plan or by law to exhaust administrative remedies
(including the applicable claims procedures) before initiating litigation or to
comply with the limitation of actions provision set forth in Section 11.13(b).

 

11.15. SEVERABILITY

If any provision of the Plan should be held illegal or invalid for any reason,
such illegality or invalidity shall not affect the remaining parts of the Plan,
and the Plan shall be construed and enforced as if such illegal or invalid
provision had never been inserted herein.

 

11.16. COMPLETE STATEMENT OF PLAN

This document is a complete statement of the Plan and, as of January 1, 2003,
supersedes all Predecessor Plans. The Plan may be amended, modified, or
terminated only in writing and then only as provided in 10.01 and 10.02.

*        *        *

IN WITNESS WHEREOF the undersigned has executed this restatement of the Plan.

 

/s/ John A. Luke, Jr.

John A. Luke, Jr.

Chairman and Chief Executive Officer

 

APPROVALS LAW DEPARTMENT By  

/s/ John J. Carrara

  John J. Carrara   Associate General Counsel and Assistant Secretary FILED:
                     ,2004 By  

/s/ Wendell L. Willkie, II

  Wendell L. Willkie, II   Senior Vice President, General Counsel and Secretary